DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 7,757,876 to Ditter.
Regarding claim 1, Ditter discloses a plastic collapsible container (Fig 1) having folding walls (104, 108) and comprising an attachment mechanism (126a, 130a) between two adjacent folding walls (104, 108) thereof, said attachment mechanism comprising male projections (126a) located at one end (127) of a first folding wall of the container and arranged in a vertical direction, and female channels (130a) located at one end of a second folding wall adjacent to the first folding wall of the container and arranged in a vertical direction, wherein said male projections comprise a pair of male active projections  (A, Fig 1 below) and a pair of male passive projections (B, Fig 1 below) and said female channels comprise a pair of female active channels (C, Fig 1 below) configured to receive the male active projections and a pair of female passive channels (D, Fig 1 below) configured to receive the male passive projections, wherein each male active projection is respectively arranged above an upper male passive projection and under a lower male passive projection arranged contiguously in the vertical direction (Fig 1 below).


    PNG
    media_image1.png
    640
    903
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0284135 to Chinni Vergottini et al (Chinni) in view of US Patent No. 4,482,074 to Lalley.
Regarding claim 1, Chinni discloses a plastic collapsible container (Fig 1) having folding walls (4, 5) and comprising an attachment mechanism (7-10) between two adjacent folding walls (4, 5) thereof, said attachment mechanism comprising male projections (8, 10) located at one end  of a first folding wall of the container and arranged in a vertical direction, and female channels (7, 9) located at one end of a second folding wall adjacent to the first folding wall of the container and arranged in a vertical direction, wherein said male projections comprise a male active projection (8) and a pair of male passive projections (10) and said female channels comprise a female active channel (7) configured to receive the male active projections and a pair of female passive channels (9) configured to receive the male passive projections, wherein the male active projection is respectively arranged above an upper male passive projection and under a lower male passive projection arranged contiguously in the vertical direction (Fig 2 below).  Chinni does not teach a second active male projection and a second active female channel to receive the second active male projection.  However, Lalley discloses a collapsible container (Fig 1) and in particular discloses a pair of male active projection (51, 52) between a pair of male passive projection (65, 66) configured to be received by a pair of female active channels (22, 40) between a pair of female passive channels (26, 38).  One of ordinary skill in the art would have found it obvious to incorporate an additional male active projection and additional female active channel to Chinni as suggested by Lalley in order to facilitate engagement to keep the container upright when not collapsed.
Regarding claim 4, the modified Chinni further discloses male active closure means comprise projections that each have a protrusion (75, 76, Lalley) at its end (Fig 1, Lalley).
Regarding claim 5, the modified Chinni further discloses wherein said protrusion has the shape of a hook-type lock (Lalley, col. 3, ll. 60-65).
Regarding claim 6, the modified Chinni further discloses at least one of the male active closure means (51, 52, Lalley) comprises an additional support element (stem 79, 80, Lalley).
Regarding claim 7, the modified Chinni further discloses additional support element (79, 80, Lalley) comprises a projection (stem) located under the protrusion (Fig 1).
Regarding claim 8, the modified Chinni teaches the attachment mechanism of claim 1 and further discloses male passive closure means comprising projections (10) that are grooved (Fig 2).  
Regarding claim 9, the modified Chinni discloses the attachment mechanism of claim 1 and further teaches male passive closure means (10) comprising an inclined lower face (Fig 2).  
Regarding claim 10, the modified Chinni further discloses each of the female closure means (26, 22, 39, 40, Lalley) channel shaped and comprises an upper edge and a lower edge (Fig 1).
Regarding claim 12, the modified Chinni further discloses wherein female closure means are separated into two parts, an upper part (39, 40, Lalley) and a lower part (22, 26, Lalley).
Regarding claim 13, the modified Chinni further teaches the female channels (26, 22, 39, 40, Lalley) are attached to a hollow column (3) located at end of the two folding walls of the container (Chinni, Fig 2).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinni in view of Lalley and US 2007/0017916 to Sabanci.
Regarding claim 11, the modified Chinni discloses the attachment mechanism of claim 1 but does not teach wherein female active closure means (22, 39) comprises a stop inside.  However, Sabanci discloses an attachment mechanism of a container (Fig 5) and in particular a stop (9) within a female active closure means (5).  One of ordinary skill in the art would have found it obvious to incorporate a stop to the modified Chinni female active closure means (22, 39) as suggested by Sabanci in order to facilitate engagement with the hook.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art references teach vertically-arranged male projections and vertically-arrange female channels.  However, Chinni discloses such vertically-arranged male projections and female channels and in particular discloses active male projection between passive male projection, active female channel between passive female channels.  One of ordinary skill in the art would have found obvious to incorporate an additional active male projection and active female channel to Chinni as suggested by Lalley which teaches four connections in order to facilitate attachment to keep the collapsible container erect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735